Opinion delivered 2 June, 1873, by
Walker, J.
The records show that this suit was instituted on 16 July, 1872, before a justice of the peace, to recover damages for the neglect and refusal of the defendant to furnish the plaintiff below with a lease upon, a small drift or colliery, which Dormer, had previously sold to Handwick. Judgment was given by the justice for $99.99 for Hand-wick, and the proceedings are removed into this court by certiorari. Want of jurisdiction is assigned as the only error. The jurisdiction of a justice of the peace in civil causes, under the first section of the act of .1810, is confined to contracts expressed or implied, and must appear upon the face of the record. Clark v. Lehigh V. R. R. Co., 1 Suz. Law Reg. 90; McCabe v. Kulp, 28 Leg. Int. 260; Paine v. Gadshall, 29 Leg. Int. 12.
The damages are consequential, and as the record shows sounding in .tort, and consequently are not within the jurisdiction of the justice. The case of Shannon v. Madden, 1 Phila. 254, relied upon, was for unliquidated damages, not damages for a tort, deducible from the existence of a contract. Zell v. Arnold, 2 Pa. 292. The judgment is therefore reversed.